Mr. Chief Justice Breese delivered the opinion of the Court: This suit was originally brought before a justice of the peace of Gallatin county, against the Springfield and Southeastern Eailway Company, to recover damages for ínjuriés done to the mare of the plaintiff by the locomotive of the defendant. A judgment was rendered in favor of the plaintiff, from which the defendant appealed to the circuit court, and on trial there by the court without a jury, the plaintiff recovered a judgment for sixty dollars and the costs, to reverse which the defendant brings the record here. We have examined the testimony in the cause, and are satisfied a clear case of negligence on the part of this corporation was made out. Ho guards to prevent cattle and horses from getting on to the bridge where the accident occurred, and no bell was rung or whistle sounded, as warning a train was near. We concur in the finding of the court below, and affirm the judgment. Judgment affirmed.